Title: From Benjamin Franklin to Landais, 22 February 1779
From: Franklin, Benjamin
To: Landais, Pierre


Sir
Passy. feby. 22. 1779
Since my last of the 16th I have been continually harass’d with the Gout, unable to go to Versailles. But I hear of so many Difficulties and Matters to be regulated in Order to the trial of your Conspirators in this Country, that I think you had better exchange as many of them as do not quite deserve Death, and carry three or four of the wickedest home in Irons to be tried there. As you are not likely to be mann’d here to your Mind, so as to fit you for a Cruise; & there being 15 Sail of our Vessels at Nantz bound to N. America (laden with very necessary Articles for Congress) who cannot obtain a French Convoy for the whole Voyage, it seems to me one of the best Services you can at present perform with your Ship will be to go directly back with her, taking those Vessels under your Care. You may possibly also have M. Adams a Passenger who is a Member of Congress. You will therefore fit your Ship with all Expedition for this Service, and acquaint the Merchants at Nantz when & where they are to join you.
If you have any Letters from the Navy Board or printed Papers promising Money to your Officers or Men to be advanc’d them here and which may justify my doing it, please to Send them to me.
I have the Honor to be, Sir &c
Honble. Capt. Landais
